BOND, J.
We can not concur in the view that the trial court was without jurisdiction of the subject-matter of the suit. The respondent did not have judgment for restitution of the premises leased to appellant; she simply recovered for unpaid rent upon a statement of an account therefor, which was sufficiently definite to apprise appellant of the nature of her demand and to bar a second action therefor. It is true, the statement also contained averments unnecessary to one upon a mere account ; but as the recovery was confined to the amount of her account against appellant, all the other allegations of the statement may be regarded as unnecessary and mere surplusage.
We have not overlooked the authorities cited by the learned counsel for appellant, touching upon actions brought 'by landlords to recover possession of demised premises under the procedure authorized by section 4131, Revised Statutes 1899; we simply hold that they are inapplicable to the judgment herein recovered for a mere sum of money. Treating it as an ordinary action for an account begun before a justice and prosecuted to judgment, in the circuit court, the general appearance of the parties and their participaney in the trial in the circuit court, gave that tribunal jurisdiction of their persons, and being already possessed of jurisdiction to render judgment in ordinary suits for money, it was possessed of full jurisdiction in the matter and the judgment rendered is not„open to *567attack on grounds which would have been available if the court had been without jurisdiction of the subject-matter of the suit, The result is that the judgment herein is affirmed.
All concur,